Lawrence, Judge:
The issue presented by this appeal for reap-praisement is the proper dutiable value of an importation of sewing-machine needles from Canada.
The parties hereto have entered into a stipulation of fact wherein it has been agreed that, on or about the date of exportation, such or *570similar merchandise was not freely offered for sale to all purchasers in the principal markets of Canada in the usual wholesale quantities and in the ordinary course of trade either for home consumption or for export to the United States. It was further agreed that, on or about the date of exportation, such or similar merchandise was not freely offered for sale for domestic consumption in the principal market of the United States to all purchasers in the usual wholesale quantities and in the ordinary course of trade. Also, it was stipulated by the parties that the costs of production for such merchandise were the unit invoice prices, plus an additional 8 per centum for profit, plus the costs of packing.
Upon the agreed facts, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis for the determination of the value of the sewing-machine needles here involved, and that said cost of production is the unit invoice prices, plus an additional 8 per centum for profit, plus the costs of packing.
Judgment will issue accordingly.